El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es nn caso de tercería sobre bienes inmuebles. El demandante alegó, en substancia, que el 12 de diciembre de 1909 compró con pacto de retro a Celedonio Cortés, por la suma de $495.42 que fué recibida por Cortés a su entera satis-facción, un ranchón de madera situado en Puerta de Tierra, y que el 2 de enero de 1910 compró también con pacto de retro* al propio Celedonio Cortés otro ranchón de madera, situado* en Puerta de Tierra, por la suma de $223.04 que recibió Cor-tés de igual modo a su entera satisfacción. Ambos contratos se hicieron constar por documentos privados que se insertan en la demanda. Los ranchones se describen debidamente.
Que vencidos en 12 de junio y 2 de julio de 1910 los plazos fijados para ejercitar el derecho de retracto, sin que el ven-dedor se hubiera aprovechado de ellos, la venta quedó consu-mada y los ranchones en su consecuencia de la exclusiva pro-piedad del demandante.
Que el 1 de junio de 1910 Zenón Vega demandó a Cele-donio Cortés ante la corte municipal reclamándole la suma de $465 que Cortés confesó deberle en documento privado fechado en 4 de enero de 1910, documento privado que fué reconocido por Cortés ante notario público el propio día 1 de junio de 1910 en que Yega presentó la demanda. Que en dicho pleito para asegurar la efectividad de la sentencia que pudiera dictarse, se embargaron como de la propiedad de Cortés, los referidos ranchones.
*510Que el demandante Coto Pereira interpuso demanda de tercería en la corte municipal contra los dichos Yega y Cortés el 4 de junio de 1910, alegando su derecho a la propiedad de los ranchones embargados.
Que mientras el juicio de tercería se sustanciaba, Zenón Vega hizo cesión de su crédito a Eugenio Eafas, y, notificada la cesión, la corte municipal dictó una orden teniendo a Eafas por demandante en el caso “en los mismos términos y a todos los efectos que en el indicado pleito y sus consecuencias exis • ten y puedan derivarse.”
Que en el repetido juicio de tercería se dictó sentencia a favor de Coto Pereira y se mandó levantar el embargo trabado sobre los ranchones.
Que Eafas interpuso apelación contra la sentencia, pero el recurso no llegó a resolverse por'que Coto Pereira desistió de su acción por tener dudas acerca de la jurisdicción de la corte municipal para conocer del pleito por razón de su cuantía.
Y que el documento otorgado por Celedonio Cortés a favor de Zenón Yega era simulado, expresándose detalladamente en qué consistía la simulación.
El demandado Eafas solicitó la eliminación del hecho de la demanda referente a la simulación del contrato otorgado entre Celedonio Cortés y Zenón Vega y la corte así lo acordó, pero esto no obstante, en el acto de la vista el demandante presentó prueba de la simulación, sin oposición de la parte contraria. El dicho demandado contestó además la demanda negando aquellos hechos que podían perjudicarle y alegando que al adquirir de Zenón Vega el crédito de $465, dicho cré-dito estaba declarado por sentencia firme.
Celebrada la vista, la corte de distrito dictó sentencia declarando con lugar la demanda con los demás pronuncia-mientos de ley, y contra esa sentencia dictada el 31 de mayo y registrada el 1 de junio de 1911, es que se ha interpuesto el presente recurso de apelación.
En su alegato el apelante señala los siguientes errores:
*5111. Debió haberse declarado con lngar la excepción previa de qne la demanda no adncía hechos suficientes para deter-minar nna cansa de acción.
2. Eliminado el hecho de la demanda en qne se alegaba la simulación del contrato otorgado entre Cortés y Yega, no debió admitirse como se admitió prueba sobre dicho extremo.
3. Se erró al permitir la presentación de documentos pri-vados en perjuicio de tercero, y
4. No se ha justificado la existencia de la compra de los ranchones por parte de Coto Pereira.
En cnanto al primer error, diremos qne a nuestro juicio la demanda aduce hechos suficientes para poder concluir que los ranchones de que se trata pertenecen al demandante y no a los demandados, y siendo esto así, como lo veremos aún más claro al considerar los otros errores señalados, la excepción a la demanda fné desestimada propiamente.
En cuanto al segundo error, diremos qne no consta en parte alguna de la transcripción que el apelante se opusiera a la prueba indicada. Por el contrario, examinadas las ale-gaciones, el método seguido en la práctica de las pruebas y la sentencia de la corte de distrito, se llega a la conclusión de que la simulación del contrato, de Cortés con Yega, no obs-tante la orden de eliminación, fné un ¿echo esencial sometido finalmente a la apreciación y resolución de la corte de distrito■; y no es en la apelación en donde el demandado y apelante puede volver sobre sus propios actos al darse cuenta de que pueden perjudicarle.
Es un principio de derecho qne cualquier testimonio pro-batorio puede ser considerado por la corte, si no se presenta objeción alguna a la admisión del mismo. (Burton v. Driggs, 20 Wall, 133; District of Columbia v. Woodbury, 136 U. S., 450, 462; Patrick v. Graham, 132 U. S., 627; Camden v. Doremus, 3 How., 515.) Esta es una aplicación de la máxi-ma Gonsensu,s tollit errorem. (Falero v. Falero, 15 D. P. R., 122.)
Y es una regla bien establecida qne cuando las partes, con *512el consentimiento de la corte, se nnen en juzgar un caso bajo la teoría de que una determinada materia está dentro de las cuestiones a resolver (issues), dicha teoría no puede ser re-chazada cuando el caso viene ante una corte de apelación para que sea revisado. (San Juan Light & Transit Co. v. Requena, opinión de la Corte Suprema de los Estados Unidos; 224 U. S., 89.)
En cuanto al tercer error diremos, que este caso debe re-solverse de acuerdo con los preceptos generales del derecho civil, pues las prescripciones especiales de la Ley Hipotecaria no le son aplicables debido a que la propiedad de los ran-chones de que se trata no estaba inscrita a favor de persona alguna en el registro.
Son hechos probados que Celedonio Cortés fué el dueño de los dos ranchones a que se refiere este pleito. Que en 1 de junio de 1910, Zenón Yega entabló demanda contra Celedonio Cortés y para el aseguramiento de la sentencia que pudiera dictarse, embargó los ranchones. Que practicado el embargo, Coto Pereira, estableció su primera demanda de tercería reclamando la propiedad de los ranchones, y que interpuesta ya la demanda de tercería, Zenón Vega cedió su crédito contra Cortés al demandado y apelante Eugenio Eafas.
Para probar su alegación de propiedad, el demandante Coto Pereira acompañó a su demanda dos documentos pri-vados fechados el 12 de diciembre de 1909. El demandado y apelante Eafas sostiene que es tercero, y que, en tal virtud, dichos documentos sólo pueden perjudicarle a partir de la fecha en que se presentaron a la corte y que siendo dicha fecha posterior al embargo de su cedente, el embargo debe subsistir con preferencia .al derecho que pueda tener Coto Pereira.
La propiedad de los bienes embargados no ha sido tras-pasada a Eafas: él es simplemente un acreedor personal de Cortés con su crédito reconocido por sentencia y asegurado sobre bienes que se embargaron como de la propiedad de Cortés.
*513¿Puede en tal caso considerársele como un tercero? Aten-dido el resultado de las pruebas practicadas, no puede, a nuestro juicio.
No sólo probó el demandante el techo de la venta por medio de los documentos privados, de su propia declaración jurada, de la declaración jurada del testigo Inocencio Rivera,, que escribió los documentos y presenció la entrega del dinero y de la declaración también jurada del Notario Socorro ante quien comparecieron en los primeros meses de 1910, Coto Pereira y Celedonio Cortés con objeto de otorgar una escri-tura de venta absoluta de los ranchones (las ventas hechas constar en los documentos privados son con pacto de retro), dedicando parte del pago a satisfacer cierta deuda que Cortés tenía con una señora Colombani, escritura que no llegó a firmarse porque finalmente Cortés no estuvo conforme por razón de la deuda de la Colombani, sino que además probó que era simulada la deuda de Cortés a Yega.'
Además, de la circunstancia de haberse hecho constar dicha deuda en un documento privado que lleva la fecha de enero 4 de 1910 y que fué reconocido ante notario por el deudor el 1 de junio de 1910, o sea el mismo día que se entabló la de-manda y se pidió el aseguramiento de la sentencia, existen las declaraciones del abogado Sr. Ginorio y del testigo Maisonet. El primero dijo, en resumen, que Celedonio Cortés había ido a su bufete con objeto de que le aconsejara los medios de eludir el pago de una deuda que tenía con Coto Pereira y la Sra. Colombani. Y el segundo, entre otras manifestaciones, hizo las siguientes: “que conoce a Juan Coto Pereira, Cortés, Rafas y Zenón Yega, que éste fué a su casa en el mes de mayo a las seis de la tarde y le dijo que si quería ganarse un pico, y al preguntarle que en qué, le contestó que en hacer un docu-mento para salvar a un pobre, y entonces le dijo que pasaría por su cafetín; que al otro día viniendo para San Juan entró en el cafetín de Vega y éste le dijo ‘vamos a hacer el docu-mento’ y le contestó el declarante, ‘vamos a ver de qué se *514trata,’ y le contestó Coto Pereira, ‘piensa embargar aquí nna •casa y ese pobre no se pnede dejar en la calle;’ que el individuo a qnien había qne salvar era Celedonio Cortés; para ello querían bacer nn documento con fecha atrasada, y entonces él le dijo que no se metía en eso, que era una causa criminal, y que cree que el primero de junio vino a la plaza y encontró a Cortés, a Ramón Miranda y Zenón Vega, y al decirle éste ‘¿Qué háy?’ le dijo ‘no hago nada,’ que no sabe si realizaron algún acto después de éste, después dice él, que el primero de junio los encontró en la plaza e iban a hacer el documento, ■que se lo dijeron porque al decirle ‘¿qué háy?’ les dijo ‘no Jaago nada. ’ ”
Con tales elementos probatorios como base, la corte de distrito, que oyó declarar a los testigos en persona y que pudo apreciar en mejores condiciones que nosotros su veracidad, llegó a la conclusión de que Vega, el acreedor supuesto de Cortés, tenía conocimiento de las ventas de los ranchones de Cortés a Coto, y que Rafas, el cesionario de Vega que ad-quirió el crédito después de entablada por Coto la primera demanda de tercería, tenía también conocimiento de la exis-tencia de dichos contratos, y, en tal virtud, que ni Vega, ni Cortés son terceros.
Palta sólo considerar el último de los fundamentos del recurso. Sostiene el apelante que no se ha probado que Coto Pereira comprara realmente a Cortés los ranchones. En el acto de la vista el demandado Rafas por medio de sus repre-guntas a los testigos del demandante, trató de demostrar que los contratos celebrados entre Coto y Cortés eran de prés-tamo de dinero y no de compraventa. La corte sentenciadora apreció, a virtud del examen de toda la evidencia, que se tra-taba de una compra y nosotros no encontramos motivos bien fundados para decir que su apreciación fué errónea.
La prueba es suficiente para establecer una compra con pacto de retro, que quedó consumada por no haber ejercitado en tiempo el vendedor su derecho de retracto.
*515El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MaeLeary, Wolf y Aldrey.